Citation Nr: 1528790	
Decision Date: 07/06/15    Archive Date: 07/15/15

DOCKET NO.  12-20 912A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

M. Nye, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1978 to October 1987.  From July 1989 until July 1990, and from August 1990 until July 2001, the Veteran was enrolled in the National Guard to include periods of active duty for training and inactive duty training.

This case comes to the Board of Veterans' Appeals (Board) from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  

In March 2015, the Veteran testified before the undersigned at a Travel Board hearing at the RO.  A transcript of that hearing is of record.   In support of his claim, the Veteran has submitted evidence which was not available to the RO at the time it most recently adjudicated the issues on appeal.  Because the Board has determined that the benefits to which the new evidence relates may be fully allowed, there is no need for initial review of the new evidence by the Agency of Original Jurisdiction.  See 38 C.F.R. § 20.1304(c) (2014).


FINDINGS OF FACT

1. The evidence is approximately evenly balanced as to whether the Veteran's bilateral hearing loss disability is related to in-service acoustic trauma.

2. The evidence is approximately evenly balanced as to whether the Veteran's tinnitus is related to in-service acoustic trauma.



CONCLUSIONS OF LAW

1. With reasonable doubt resolved in favor of the Veteran, a bilateral hearing loss disability was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).

2. With reasonable doubt resolved in favor of the Veteran, tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before the Veteran can establish the right to compensation for a disability, the evidence must show that his disability is "service-connected", i.e., that a connection exists between a current disability and a disease, injury or event which occurred during active duty service.  See Fagan v. Shinseki, 573 F.3d 1282, 1286 (Fed. Cir. 2009).  See 38 C.F.R. § 3.303(a) (service connection may be proven by "affirmatively showing inception [of a present disability] . . . during service").  

Active military, naval, or air service includes any period of active duty for training during which the individual concerned was disabled from a disease or injury incurred or aggravated in the line of duty.  38 U.S.C.A. § 101(21) and (24) (West 2014); 38 C.F.R. § 3.6(a) (2014).  Active duty for training includes full-time duty in the National Guard under 32 U.S.C.A. §§ 316, 502, 503, 504, 505.  38 U.S.C.A. § 101(21), (22); 38 C.F.R. § 3.6(c)(3).  Active military, naval, or air service also includes any period of inactive duty training during which the individual concerned was disabled from an injury incurred or aggravated in the line of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a) .

The Veteran was examined by a VA audiologist in April 2011.  The examiner conducted auditory threshold tests, in decibels, at various frequencies, for both of the Veterans ears.  She also administered a speech discrimination test.  Based on the test results in the examiner's report, the Veteran meets VA's regulatory criteria for bilateral hearing loss disability.  See 38 C.F.R. § 3.385 (2014).  Whether the April 2011 VA examiner confirmed the existence of tinnitus is less clear.  But the April 2015 report of an audiologist in private practice includes a tinnitus diagnosis.  In any event, the Veteran himself is competent to diagnose this disability.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation").  Hence, the evidence satisfies the "current disability requirement" for each disorder at issue.  

During active duty the Veteran worked as an aircraft maintenance technician.  It is clear from his personnel records and credible hearing testimony that he worked in close proximity to several kinds of jet aircraft on the flight line.  Exposure to the loud noise of jet aircraft has been accepted as satisfying the in-service injury element of claims for service connection for hearing loss and tinnitus.  See e.g. Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  Accordingly, the success of the Veteran's claim depends on the existence of a causal relationship - or "nexus" - between in-service noise exposure and his current disabilities.

The RO sought an opinion on the possibility of a nexus between the Veteran's disabilities and service from the April 2011 VA examiner.  In her report, the examiner indicated that she carefully reviewed the Veteran's claims file.  She also noted his service as an airplane mechanic.  Nevertheless, the examiner concluded that the Veteran's hearing loss and tinnitus were unrelated to military noise exposure.  To support her opinion, the examiner indicated that the Veteran was discharged from active duty in 1989 and that his hearing examination at the time of his separation from service indicated that his hearing was normal.  According to the examiner, at the time of his 1989 discharge "[the Veteran's hearing] remained well within normal limits with no significant threshold shift."  The examiner mentioned the Veteran's history of 20 years of noise exposure as a machinist after service discharge.  She also remarked that there "was no symptom, complaint or treatment for tinnitus noted in the files until the Veteran applied for service connection 2010/11."  

One difficulty with this opinion is the examiner's emphasis on the April 1989 separation examination.  Although the 1989 report includes auditory threshold tests results indicative of normal hearing, the Veteran's hearing loss and tinnitus are related to service if he incurred these disabilities during any of his several verified periods of active duty for training and inactive duty for training.  As the Veteran explained in a March 2012 letter to VA, during his service in the National Guard, he was trained as a welder and machinist.  The work he performed in this capacity exposed him to "the noise of hammers on steel or the motors and noise of metal being cut . . . ."  He further contended that his exposure to this noise "add[ed] to the continued loss of hearing and increase[d] [the] ringing in my ears."  

The Veteran's personnel records confirm his duties as a machinist and welder in the National Guard.  Indeed, the service treatment records from the Veteran's time in the National Guard include an October 1998 examination report, which includes auditory threshold tests indicating high frequency hearing loss in at least one ear.  On a report of medical history form dated October 1993, the Veteran indicated that he had experienced hearing loss.  Between July 1989 and July 2001, the Veteran had more than three and a half months of active duty for training and more than seventeen months of inactive duty training.  The Veteran's statements and, particularly, the October 1998 examination report, suggest that he incurred hearing loss during these periods. 

"An opinion is adequate where it is based upon consideration of the veteran's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation will be a fully informed one."  Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (quoting D'Aries v. Peake, 22 Vet. App. 97, 104 (2008).  The negative nexus opinion in the April 2011 examination report is inadequate largely because it fails to consider the Veteran's service in the National Guard.  Although his reserve service is noted in the report, the section of the report providing the examiner's opinion and analysis - particularly its emphasis on the April 1989 separation examination - presumes that the relevant period of service ended in 1989.  As a result, the examiner apparently did not consider the October 1998 in-service hearing test.  No other conclusion is consistent with the examiner's statement: "The Veteran's hearing remained well within normal limits with no significant threshold shift."  A medical opinion may be inadequate if it rests on an inaccurate factual premise.  Cf. Monzingo, 26 Vet. App. at 106; Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  

Neglecting the Veteran's National Guard service raises a second problem for the April 2011 report's negative nexus opinion.  In her report, the examiner emphasized the Veteran's post-service work as a machinist, apparently to suggest that his exposure to the loud noises of the machine shop, and not jet aircraft noise, is the most plausible reason for his current hearing loss and tinnitus.  The claims file reviewed by the examiner included a written statement from the Veteran describing his post-service jobs as a machinist, together with the dates he began and completed each job, and acknowledging that many of these jobs involved exposure to loud noises.  Almost all of the work described in the statement began after the Veteran's discharge from the National Guard in July 2001.  When considering this statement together with neglect of the Veteran's National Guard service in the analysis of the April 2011 medical opinion, it appears likely that the examiner believed, erroneously, that the Veteran's exposure to the loud noises of the machine shop began after the relevant period of service ended.  In fact, the Veteran performed considerable work as a machinist during his service with the National Guard.

After the April 2011 VA examination, the RO obtained copies of auditory threshold test results from a private aircraft company where the Veteran started working as a machinist at approximately the time of his discharge from the Air National Guard.  There are tests dated September 2001 and July 2003.  The examining audiologists did not administer speech discrimination tests, but both the 2001 and 2003 auditory threshold test results exceed VA's auditory threshold criteria for hearing loss disability, i.e., in both ears and during both tests, the Veteran's auditory threshold was 40 decibels or greater in at least one of the tested frequencies.  See 38 C.F.R. § 3.385.  At the time she developed her negative nexus opinion, these records were not available to the April 2011 VA examiner and, therefore, she was probably unaware that there is medical evidence tending to show the existence of bilateral hearing loss only months after the Veteran's discharge from the National Guard.

In support of his claim, the Veteran recently submitted the report of an audiologist in private practice.  This report included hearing tests which, like the results of the tests administered by the April 2011 VA examiner, demonstrate a bilateral hearing loss.  It is not clear whether the private audiologist had access to the Veteran's claims file, but she was aware of his in-service noise exposure.  The audiologist also submitted a letter, dated April 2015, indicating that the Veteran's "current bilateral hearing loss and tinnitus are at least as likely as not directly related to his duties while serving with the US Air Force as an Aircraft Maintenance Specialist." 

While the April 2015 letter of the private audiologist lacks a detailed explanation of the reasons for her opinion, much of the information in the service treatment records and in the April 2011 VA examination report, supports her ultimate conclusion.  By attributing hearing loss and tinnitus to exposure to the noise of the machine shop, the April 2011 VA examiner's opinion suggests implicitly that the Veteran incurred his current disabilities while performing duties as a welder and machinist during his periods of active duty for training and inactive duty for training.  Cf. Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012) ("[E]ven if a medical opinion is inadequate to decide a claim, it does not follow that the opinion is entitled to absolutely no probative weight.")  When taken together with the favorable nexus opinion of the private audiologist, the presence of right ear hearing loss in October 1998 - before the Veteran's discharge from the National Guard - and the Veteran's employer's hearing tests documenting hearing loss in both ears only a few months after discharge, the evidence is sufficiently favorable to the Veteran to grant both claims.  It is also significant that the Veteran has complained of hearing loss since at least August 1993.  Because he made these statements more than fifteen years before seeking monetary compensation from VA for hearing loss and tinnitus, the VA finds the Veteran's statements and his hearing testimony to be highly credible.  

For these reasons, the evidence is at least evenly balanced as to whether the Veteran incurred hearing loss and tinnitus during service.  By law, reasonable doubt is resolved in the Veteran's favor.  See 38 U.S.C.A. § 5107(b).  Entitlement to service connection for bilateral hearing loss and tinnitus is therefore warranted.  See Wise v. Shinseki, 26 Vet. App. 517, 531 (2014) ("By requiring only an 'approximate balance of positive and negative evidence' . . ., the nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding . . . benefits.").

As the Board has granted both claims being decided, a discussion of VA's duties to notify and assist the Veteran is unnecessary.

ORDER

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for tinnitus is granted.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


